DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kevin Carroll on 08/25/2022.
The application has been amended as follows: 
The instant claims have been amended as follows –
1.	(Currently amended) An inline coherent imaging system comprising:
	an imaging light source;
at least one sample arm coupled to the imaging light source and configured to direct the imaging light to a sample location;
a first reference arm coupled to the imaging light source and the at least one sample arm and having a first optical path length; 
at least one additional reference arm coupled to the imaging light source and the at least one sample arm and configured to have an optical path length that is different than the first optical path length; 
an optical path selector configured to selectively couple an optical path for imaging light from the imaging light source into one of the first reference arm or the at least one additional reference arm, wherein the selector is a dynamic optical path switch configured to dynamically switch between the first reference arm and the additional reference arm in coordination with timing of a main processing beam directivity; and
a processor configured to control the dynamic optical path switch to selectively couple the optical path for imaging light from the imaging light source into the first reference arm or the at least one additional reference arm.

2.	(Previously presented) The inline coherent imaging system of claim 1, further comprising a detector configured to produce at least one interferometry output based on light received from the at least one sample arm and one of the first reference arm and the at least one additional reference arm.

3.	(Currently amended) The inline coherent imaging system of claim 2, wherein the processor is also configured to perform an analysis based on the interferometry output and, based on the analysis, control at least one processing parameter of a material modification process being performed at the sample location.

4.	(Cancelled)

5.	(Previously presented) The inline coherent imaging system of claim 3, wherein the processor is configured to control the dynamic optical path switch to selectively couple the first reference arm or the at least one additional reference arm

6.	(Original) The inline coherent imaging system of claim 1, wherein the at least one additional reference arm is a second reference arm configured to have an optical path length that is longer than the first optical path length.

7.	(Original) The inline coherent imaging system of claim 1, wherein the first optical path length of the first reference arm is associated with a first sample location within a phase change region of a sample, and the optical path length of the at least one additional reference arm is associated with an additional sample location within the phase change region of the sample.

8.	(Currently amended) A method comprising:
	applying a laser beam to the sample location in a welding process;
providing at least one sample arm coupled to an imaging light source;
directing imaging light from the imaging light source through the at least one sample arm to a sample location;
providing a first reference arm and at least one additional reference arm, the at least one additional reference arm configured to have an optical path length that is different than an optical path length of the first reference arm;
	selectively coupling one of the first reference arm or the at least one additional reference arm to the imaging light source, wherein the first reference arm and the at least one additional reference arm are selectively coupled dynamically in coordination with directivity of the laser beam during the welding process; and
generating an interferometry output based on a comparison between imaging light reflected from the sample location through the at least one sample arm and imaging light reflected from one of the first reference arm and the at least one additional reference arm. 

9.	(Original) The method of claim 8, further comprising performing an analysis based on the interferometry output and based on the analysis, controlling at least one processing parameter of a material modification process being performed at the sample location.

10.	(Original) The method of claim 8, wherein selectively coupling includes selectively coupling one of the first reference arm or the at least one additional reference arm to the imaging light source such that a reference optical path length and a sample optical path length are substantially matched.

11.	 (Canceled)  

12.	(Currently amended) The method of claim 8 further comprising scanning the laser beam during the welding process, wherein one of the first reference arm and the additional reference arm are selectively coupled based on a processing location during the welding process.

13.	(Currently amended) An apparatus comprising:
a laser beam source that produces a laser beam that is applied to a sample location in a material modification process; and 
an inline coherent imaging system comprising:
	an imaging light source;
at least one sample arm coupled to the imaging light source and configured to direct the imaging light to a sample location;
a first reference arm coupled to the imaging light source and the at least one sample arm and having a first optical path length; 
at least one additional reference arm coupled to the imaging light source and the at least one sample arm and configured to have an optical path length that is different than the first optical path length; 
an optical path selector configured to, in coordination with and during the material modification process, selectively couple an optical path for imaging light from the imaging light source into one of the first reference arm or the at least one additional reference arm, wherein the optical path selector is a dynamic optical path switch configured to dynamically switch between the first reference arm and the additional reference arm in coordination with the directivity of the laser beam; and
a processor configured to control the dynamic optical path switch, in coordination with directivity of the laser beam, to selectively couple the optical path for imaging light from the imaging light source into the first or the at least one additional reference optical arms.

14.	(Previously presented) The apparatus of claim 13 further comprising scanning optics for scanning the laser beam during the material modification process, wherein one of the first reference arm and the additional reference arm are selectively coupled based on a processing location of the laser beam during the material modification process.

15.	(Original) The apparatus of claim 13, wherein the inline coherent imaging system comprises a detector configured to produce at least one interferometry output based on light received the from the at least one sample arm and at least one of the first reference arm and the at least one additional reference arm.

16.	(Currently amended) The apparatus of claim 15, wherein the is also configured to perform an analysis based on the interferometry output and, based on the analysis, control at least one processing parameter of the material modification process being performed at the sample location. 

17.	(Cancelled) 

18. 	(Cancelled) 

19.	(Cancelled)

20.	(Cancelled)--.
Allowable Subject Matter
Claims 1-3, 5-10 and 12-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claims 1, 8 and 13, the prior arts of record taken alone or in combination with any other references fail to teach or suggest the claimed method or inline coherent imaging system comprising: an optical path selector configured to selectively couple an optical path for imaging light from the imaging light source into one of the first reference arm or the at least one additional reference arm, wherein the selector is a dynamic optical path switch configured to dynamically switch between the first reference arm and the additional reference arm in coordination with timing of a main processing beam directivity; and a processor configured to control the dynamic optical path switch to selectively couple the optical path for imaging light from the imaging light source into the first reference arm or the at least one additional reference arm in combination with the entirety of elements of instant claims 1, 8 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LAPAGE whose telephone number is (571)270-3833.  The examiner can normally be reached on Monday Through Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michael P LaPage/Primary Examiner, Art Unit 2886